DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-8, 10, and 12-27 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
5.	Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6.	Claims 2, 4-7, 10, 12, 14, 21, 22, and 26 are objected to because of the following informalities: 
The following change should be made to improve claim language clarity and to avoid potential 112 issues therein:
On line 3 of claim 2, change “the horizontal” to --a horizontal--.
On line 2 of claims 4-7, change each occurrence of “the length” to --a length--.
On line 11 of claim 10 and line 12 of claim 22, change each occurrence of “an NRN” to --the NRN--.
On line 2 of claim 12, change “the central” to --a central--.
a--.
On lines 1-3 of claim 21, change each occurrence of “the length” to --a length--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. US Patent 4,757,289 in view of Karhu US 2017/0263996.
As per claims 1-3, Kosugi discloses in Figs. 1a, 1b, and 2 a dielectric resonator filter (e.g. dielectric resonator filter 30), comprising: a housing (e.g. unlabeled housing) having one side thereof open (e.g. top side) while having a cavity (e.g. channel 34) thereinside; a cover (e.g. cover plate 18) coupled to one side of the housing (e.g. top side of the unlabeled housing) to seal the cavity; a dielectric resonator (e.g. leftmost dielectric resonator 10) having a screw mounting hole (e.g. hole within resonator 10 in which screw 14 is inserted) at a center thereof, positioned in the cavity of the housing, and formed perpendicular to a longitudinal direction of the housing (The “screw mounting hole” is formed in a vertical direction which is perpendicular to a horizontal longitudinal direction of the unlabeled housing in a center of the resonator 10 as shown in the cross section in Fig. 1a.); a dielectric support (e.g. support 12) coupled to the dielectric resonator through a thermosetting bonding process (The Examiner respectfully gives no patentable weight to “thermosetting bonding” as this limitation is a process step within an apparatus type claim.) and mounted by a fixing screw (e.g. screw 14) passing through the screw mounting hole inside the cavity of the housing and fixed to support the dielectric resonator at a predetermined height (Screw 14 passes through the “screw mounting hole” and hole 16a to support the resonator 10 onto the support 12 at a “predetermined height”.).
However, Kosugi does not disclose the dielectric resonator filter being a triple-mode dielectric resonator filter, and a plurality of compensation blocks formed to protrude at regular intervals on a side surface of the dielectric resonator to allow the dielectric resonator to operate in three modes.
Karhu exemplarily discloses in Figs. 1 and 3 a dielectric resonator 100 comprising four cuts 300a-300d on sides of the resonator and disposed on a support 118 which is attached to a bottom surface 106 by a screw fixing (Paragraph 26 of Karhu). As further stated in Paragraph 37 of Karhu, resonator 100 is a TM01 (x+y+z) triple mode resonator. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each generic dielectric resonator 10 within Kosugi with the specific triple mode dielectric resonator of Karhu as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would have necessarily included: as per claims 1-2, the dielectric resonator filter being a triple-mode dielectric resonator filter (In the resultant circuit, each of the resonators therein is a triple mode resonator thus the combination filter is necessarily a “triple-mode dielectric resonator filter”.), and a plurality of compensation blocks (e.g. cuts 300a-300d of Karhu) formed to protrude at regular intervals on a side surface of the dielectric resonator to allow the dielectric resonator to operate in three modes are formed to be paired with each other such that a horizontal cross-section of the dielectric resonator has a symmetric shape (In the resultant circuit, the cuts 300a-300d of Karhu extend or “protrude at regular intervals” symmetrically on side surfaces (i.e. “side surface” of the resonator such that the resonator operates in three modes TM01 (x+y+z) as stated in Paragraph 37 of Karhu. As shown in Fig. 3 of Karhu, the resonator has a symmetrical shape with respect to the cuts 300a-300d.); and as per claim 3, wherein the plurality of compensation blocks are configured such that compensation blocks adjacent to each other on a side surface of the dielectric resonator are smoothly connected to a curved surface having a cross-section in an arc shape (As shown in Fig. 3 of Karhu, each of the cuts 300a-300d is configured such that each of the adjacent cuts are smoothly connected to a curved central portion of the resonator which has an arc shape as shown therein.).
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the above combination, as applied to claim 3, and further in view of Guo US 2005/0270120.
As per claim 8, the above combination discloses the triple-mode dielectric resonator filter of claim 3, but does not disclose wherein the dielectric support coupled to the dielectric resonator through a thermosetting bonding process is coupled thereto with a bonding material made of an epoxy material.
However, Guo exemplarily discloses in Fig. 1 a dielectric filter comprising dielectric resonators 2 which are fastened to support rods 3 via an epoxy (Paragraph 4 of Guo). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have joined the dielectric resonator to the support within the combination filter with an epoxy material, as being an obvious design consideration of utilizing a well-known material to join a resonator to a support structure within a dielectric resonator filter based on the exemplary teachings of Guo.
Allowable Subject Matter
11.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 10 and 12-27 are allowed.
As per claim 10, the closest prior art Wang et al. US 2016/0301378 discloses in Figs. 6-8 a band pass filter using a triple mode dielectric resonator (Paragraph 80 of Wang et al.) and a NRN stub 63. However Wang et al. does not disclose the triple-mode resonant frequencies being TE01 modes (Paragraph 26 therein states the modes are HE modes) and does not disclose a quarter wavelength transmission line formed along the outside of the cavity while surrounding the dielectric resonator.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843